            Case 2:19-cv-00352-RFB-EJY Document 60 Filed 04/12/21 Page 1 of 3




 1   Lance J. Hendron
     Nevada State Bar No. 11151
 2   HENDRON LAW GROUP, LLC
     625 S. Eighth Street
 3   Las Vegas, Nevada 89101
     Office: (702) 710-5555
 4   Fax: (702) 387-0034
     Email: lance@hlg.vegas
 5
     Local Counsel
 6
     Brandon Sample
 7   Vermont Bar No. 5573
     Brandon Sample PLC
 8   P.O. Box 250
     Rutland, Vermont 05702
 9   Phone: (802) 444-4357
     Email: brandon@brandonsample.com
10
     Counsel Pro Hac Vice
11   For Jan Rouven Fuechtener

12
                                  UNITED STATES DISTRICT COURT
13                                     DISTRICT OF NEVADA

14   Lily, et al,                             Case No. 2:19-cv-00352-RFB-EJY

15                  Plaintiffs,

16   v.                                       MOTION TO WITHDRAW ATTORNEY
                                              APPEARANCE
17   Jan Rouven Fuechtener,

18                  Defendant.

19          Defendant Jan Rouven Fuechtener (“Fuechtener”), by and through the

20   undersigned counsel, respectfully moves to withdraw the appearance of attorney

21   Zachary Newland in this matter.

22

23
     Motion to Withdraw Attorney Appearance
                                                                          Page 1 of 3
          Case 2:19-cv-00352-RFB-EJY Document 60 Filed 04/12/21 Page 2 of 3




 1                MEMORANDUM OF POINTS AND AUTHORITIES

 2         Mr. Newland was previously an associate of Brandon Sample PLC. Mr.

 3   Fuechtener chose to continue with representation by Mr. Brandon Sample of Brandon

 4   Sample PLC after Mr. Newland’s departure from the Firm. Because Mr. Newland’s

 5   representation of Mr. Fuechtener has ended, the Court should withdraw Mr.

 6   Newland’s appearance in this matter.

 7

 8                                          Respectfully submitted,

 9                                          /s/ Lance J. Hendron
                                            Lance J. Hendron
10                                          Nevada State Bar No. 11151
                                            HENDRON LAW GROUP, LLC
11                                          625 S. Eighth Street
                                            Las Vegas, Nevada 89101
12                                          Office: (702) 710-5555
                                            Fax: (702) 387-0034
13                                          Email: lance@hlg.vegas

14                                          Local Counsel for the
                                            Jan Rouven Fuechtener
15

16                                          /s/ Brandon Sample
                                            Brandon Sample
17                                          Brandon Sample PLC
                                            P.O. Box 250
18                                          Rutland, Vermont 05702
                                            Phone: (802) 444-4357
19                                          Email: brandon@brandonsample.com
                                            Vermont Bar No. 5573
20                                          https://brandonsample.com

21                                          Counsel for Jan Rouven Fuechtener

22

23
     Motion to Withdraw Attorney Appearance
                                                                          Page 2 of 3
           Case 2:19-cv-00352-RFB-EJY Document 60 Filed 04/12/21 Page 3 of 3




 1                             CERTIFICATE OF SERVICE

 2         I hereby certify that a true and correct copy of the foregoing was served this

 3   12th day of April, 2021, via CM/ECF on all counsel of record.

 4

 5                                          /s/ Brandon Sample
                                            Brandon Sample
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     Motion to Withdraw Attorney Appearance
                                                                             Page 3 of 3
